DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception of an abstract idea of a method of evaluating a structure without describing the details that would transform the claims to significantly more than just the abstract idea. The claims recites a plurality of methods steps for defining a structurally dangerous position, an ideal fatigue strength field distribution, a microstructural fatigue distribution, and an actual fatigue strength distribution and for applying a whole-field stress-strength interference model. However, this judicial exception is not integrated into a practical application because the claims fail to recite additional elements that integrate the Judicial Exception into a practical application. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fails to recite the physical devices or apparatus for applying the fatigue load to the structure, for detecting the response of the structure, or for performing all the quantitative evaluations. Instead, the claims describes a plurality of proportionality relationships between different values of maximum stress amplitude, strength, and stress distribution, without clearly explaining how these values and 
In step 1, this step merely states obtaining the maximum stress amplitude value and the gradient distribution of stress amplitude values, but not how.
In step 2, this step merely states that ideal fatigue strength field distribution is related to the maximum stress amplitude and the gradient distribution of the stress amplitudes and that the ideal strength is related to a fatigue stress amplitude by a coefficient.
In step 3, this step merely states that a microstructural fatigue strength distribution is related to a static strength distribution requirement.
In step 4, this step merely states that an actual fatigue strength distribution is related to a residual stress distribution requirement, and that a residual stress comprises residual compressive stress from cold strengthening and a residual tensile or compressive stress from heat treatment and processing
In step 5, this step merely states applying a whole-field stress-strength interference model to confirm a relationship between a strength and a maximum stress amplitude and carrying out the quantitative evaluation, wherein the actual fatigue strength distribution and the maximum fatigue stress amplitude distribution compared to a ratio of the actual fatigue strength at any point to the maximum stress amplitude at the point. The claim seems to state the obvious, which is that a point on a structure cannot withstand a load that exceeds its maximum load. However, the outcome of this comparison does not contribute to any improvement or physical transformation of the structure or device. For instance, the claims do not clearly or explicitly state what can be done with knowing that the strength of the structure is good enough and how and whether this knowledge can help diagnose or improve the system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 
In step 1, the term “dangerous” is a relative term which renders the claim indefinite because the term “dangerous” is not defined by the claim. Furthermore, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In step 2, it is unclear what is being referred to as “a stress-strength interference theory”. The claim does not clearly explain this theory or how this theory would be related to the ideal fatigue strength field distribution. The phrase “no strength surplus at any point” is ambiguous because it’s not clear whether this “any point” is a location on the surface of the structure or a subsurface of the structure. 
In step 3, it is unclear what is being referred to as “a static strength distribution requirement of the dangerous cross-section”. this requirement is not described or the conditions of the requirement explained in the claims in a manner that can be understood by one of ordinary skill in the art. 
In step 4, the phrase “the residual compressive stress being negative” is ambiguous because it is not clear whether this residual compressive stress is determined from cold strengthening or the residual compressive stress determined from heat treatment. Further clarification is respectfully requested. Furthermore, the limitation of “the residual stress in structural stress fatigue” lack antecedent basis as the limitation is not clearly defined by the claim.  

Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ehinger et al. (U.S. Pat. No. 9,541,468) (hereafter Ehinger) in view of Lee (NPL: “Stress-strength interference models in reliability”) (hereafter Lee).
Regarding claim 1, Ehinger teaches a method for quantitatively evaluating a whole-field lightweight level of a structure based on fatigue strength, characterized by matching a stress field of a structure with a fatigue strength field of the structure to quantitatively evaluate the whole-field lightweight level, comprising the steps of: 
step 1, determining a structural dangerous position to be subjected to a quantitative evaluation of the whole-field lightweight level under a given maximum fatigue load amplitude value, to obtain a maximum stress amplitude value and a gradient distribution of stress amplitude values of a dangerous cross-section at the structural dangerous position (i.e., determining tensile and compressive limits and the plot or curve of the maximum principal stress versus a dimension of the workpiece) (see Column 2, line 55, to Column 6, line 38); 
step 2, determining an ideal fatigue strength field distribution of the structure according to the maximum stress amplitude and the gradient distribution of the stress amplitudes (i.e., the tensile limit values may be plotted versus a depth) (see Fig. 2); wherein the ideal fatigue strength distribution requires no strength surplus at any point and demand for strength is met; 
step 3, determining a microstructural fatigue strength distribution of the dangerous cross-section of the structure according to a static strength distribution requirement of the dangerous cross-section (i.e., the workpiece tensile and compressive load stress profiles may be plotted versus a depth below an outer surface of a tooth root 202 of the gear 200, wherein the workpiece tensile load stress curve 306 may exceed the workpiece tensile limit curve 302 near the surface and decrease in strength as measured deeper from the surface of the tooth root 302 but the workpiece compressive load stress curve 308 may not exceed the workpiece compressive limit curve 304) (see Column 2, line 55, to Column 6, line 38);

step 5, applying a whole-field stress-strength interference model to ensure that the strength at any point of the structure is greater than or equal to a maximum stress amplitude at the point (i.e., determining a tensile load stress profile of the workpiece, wherein a known or anticipated load or combination of loads may be applied to the workpiece through modeling via finite element analysis to determine a tensile load stress profile for the workpiece under the tensile load conditions) (see Column 2, line 55, to Column 6, line 38), and carrying out the quantitative evaluation of the whole-field lightweight at the structural dangerous position through the actual fatigue strength distribution at the structural dangerous position determined in step 4 and the maximum fatigue stress amplitude distribution determined in step 1, namely, the quantitative evaluation of the lightweight level of surface and depth distributions thereof, to obtain a ratio of the actual fatigue strength at any point to the maximum stress amplitude at the 
Regarding the stress-strength interference theory, Lee teaches according to a stress-strength interference theory, an ideal strength at any point of the dangerous cross-section of the structure is designed as the fatigue stress amplitude at the point multiplied by a safety coefficient (i.e., reliability R of the component) (see Chapter 3, pages 10-47). In view of the teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have assessed the strength of the structure based on the reliability of the structure in order to determine the structure’s remaining life. 
Regarding claim 2, in step 1, Ehinger teaches that the structural dangerous position, the maximum stress amplitude and the gradient distribution of the stress amplitudes are obtained through material mechanics or finite element calculations (i.e., determining a tensile load stress profile of the workpiece, wherein a known or anticipated load or combination of loads may be applied to the workpiece through modeling via finite element analysis to determine a tensile load stress profile for the workpiece under the tensile load conditions) (see Column 2, line 55, to Column 6, line 38). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ehinger et al. (U.S. Pat. No. 9,541,468) (hereafter Ehinger) in view of Lee (NPL: “Stress-strength interference models in reliability”) (hereafter Lee) and in further view of Burris et al. (U.S. Pat No. 6,238,087) (hereafter Burris)
Regarding claim 3, Ehinger teaches that step 3 comprises the steps of: targeting the ideal fatigue strength distribution of the dangerous cross-section, matching material of the structure with heat treatment (i.e., the workpiece tensile limits may be determined as a s function of the material composition of the workpiece, the structure, and/or shape of the workpiece, a working temperature of the workpiece, and any already applied material treatment applied to the workpiece) (see Column 2, line 55, to Column 6, line 38), so that the determined microstructural fatigue strength distribution and the ideal fatigue strength distribution intersect on the surface or are tangent to each other inside, avoiding a large area of structural fatigue strength surplus on the surface, a subsurface or in a core of the structure (i.e., the compressive limit curve 304 is measured relative to the selected surface point 204 of the tooth root 202 in a manner similar to the workpiece ensile limit curve 302) (see Column 2, line 55, to Column 6, line 38); but does not explicitly teach determining the microstructural fatigue strength distribution of the dangerous cross-section by using a hardness-tensile strength-fatigue strength conversion in conjunction with a minimum hardness distribution curve and a maximum hardness distribution curve of end quenching tests for the material, under the condition of satisfying the static strength distribution of the dangerous cross-section. 
Regarding the end quenching tests, Ehinger as modified by Lee as disclosed above does not directly or explicitly teach the end quenching tests. However, Burris teaches determining the microstructural fatigue strength distribution of the dangerous cross-section by using a hardness-tensile strength-fatigue strength conversion in conjunction with a minimum hardness distribution curve and a maximum hardness distribution curve of end quenching tests for the material, under the condition of satisfying the static strength distribution of the dangerous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/Tran M. Tran/Examiner, Art Unit 2855